DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell (USPN 4467822) in view of Watanabe (CN 104023148).
Blackwell teaches a toothbrush comprising a bottle body (10) with a cleaning agent.  There is a neck (11) with a bristle arrangement (13) and a push dispenser (16) for feeding the cleaning agent.  The bottle body and neck are connected via a fixing device (12) and move in the longitudinal plane relative to each other.  There is a spout outlet (15; duct; not shown but discussed in col. 3, lines 9-27) of the push dispenser that does not come in contact with the bristle attachment when the toothbrush is in a folded position.  
Blackwell teaches all the essential elements of claim 1, however fails to teach that the neck housing comprises an insert type actuator for causing vibration to the head.  Watanabe teaches a toothbrush with a neck that has an insert type electric actuator (17).  There is a compartment for a battery (14/15) and a button (16) for actuating the device to vibrate (90).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blackwell’s toothbrush so that it has a vibrating actuator as taught by Watanabe to allow the toothbrush to provide a better cleaning.  
With regards to claim 3, the toothbrush has a protective cap (14).
With regards to claim 4, the protective cap consists of a cap and pocket for the bristle attachment (14).
With regards to claim 5, the bottle body and neck are made from plastic (col. 9, lines 35-37).
With regards to claim 6, the brush is fixed when expanded 180 degrees from the folded position and wherein the neck of the toothbrush and the bottle body are fixed in the same plane by lock-on connection (figure 1 and 5).
With regards to claim 7-10, Blackwell teaches all the essential elements of the claimed invention including that the cleaning agent is a toothpaste solution.  Blackwell however fails to teach that the toothpaste is a friable substance, a viscous substance, a liquid state or a foam state. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toothpaste used by Blackwell so that it is friable, viscous, liquid or foam since toothpaste is available in all these forms.  Blackwell generically uses the term toothpaste; however, this could include all the different forms of toothpaste and one of skill in the art would have chosen the optimum toothpaste for the device.  
With regards to claim 11, Blackwell teaches all the essential elements of the claimed invention however fails to teach that the bottle body and neck are made from a biodegradable polymer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blackwell so that a biodegradable polymer could be used since it has been held within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.  In re Leshin, 125 USPQ 416.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell (USPN 4467822) and Watanabe (CN 104023148) further in view of Zhang (CN 103431627).
Blackwell and Watanabe teach all the essential elements of the claimed invention however fails to teach that the bristle attachment is replaceable.  Zhang teaches a toothbrush with a bristle attachment that is removable and replaceable.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blackwell’s toothbrush so that the bristle attachment is replaceable as taught by Zhang to allow the bristles to be replaced when worn.  
Response to Arguments
Applicant's arguments filed 11/7/22 have been fully considered but they are not persuasive.
The applicant argues that Blackwell teach that the bristle attachment comes in contact with the spout when in the folded position.  In response, figure 1 shows that the bristle attachment, when folded, has a gap between the spout and the free ends of the bristles.  Therefore, Blackwell reads on the claim limitation that the bristle attachment and spout do not come in contact when folded.  


    PNG
    media_image1.png
    241
    442
    media_image1.png
    Greyscale

The applicant further argues, that the combination of Blackwell and Watanabe fail to teach that the neck houses an actuator, a battery compartment, an insulating cover and a button for activating the toothbrush.  In response, applicant admits that Blackwell does not teach these limitation and thus the examiner relied up Watanabe for the teaching of these elements.  Watanabe teaches that these claimed elements are located in a neck portion of the toothbrush.  The examiner is calling element 12 and 14 the neck portion of the toothbrush and element 24 is the handle portion.  The applicant argues that not all the components are located in the neck portion however, it is not clear from the claim limitations what the applicant considers the neck.  
When comparing the applicant’s figure 1 to Watanabe figure 2b (shown below), it is clear that the neck portion appears to be the same in both.  Essentially the neck is considered everything but the handle.  Also, as can be seen in Watanabe, the handle can be removed from the toothbrush without damaging any of the electrical drive system, which is the exact reason the applicant has placed the motor components in the neck portion of the toothbrush.  Thus, the rejection of Blackwell and Watanabe are being maintained.  
[AltContent: connector][AltContent: ][AltContent: textbox (Neck of present invention)][AltContent: connector][AltContent: textbox (Neck of Watanabe)][AltContent: ]        
    PNG
    media_image2.png
    596
    207
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    234
    702
    media_image3.png
    Greyscale
							Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723